DETAILED ACTION
Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The replacement abstract of the disclosure is objected for the following informalities:
In line 7, insert commas before and after “for a fetched cache address” for improved readability.
In the 4th to last line, replace “is” with --are--, which agrees with references to both target and direction.
Note that a replacement abstract must be submitted on a separate sheet (apart from any other amendments), as required by 37 CFR 1.52(b)(4) and 37 CFR 1.72(b).  Also see MPEP 714(II)(B), 5th paragraph.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Referring to claims 1 and 14, applicant now claims that the quick predictor is updated during a second set of stages bounded by a BTAC array read and a second branch prediction.  As one generally understands “bounded”, this means that the update cannot occur later than the second branch prediction (the second branch prediction essentially defines an upper bound).  However, in order to write the second branch prediction as part of an update, the second branch prediction must necessarily be outputted from the BTAC before the update can be performed.  As such, any update inherently occurs after the second branch prediction is output by the BTAC, and is not bounded by the prediction itself.  FIG.3 shows that the update 60 occurs some time after the prediction 54.  FIG.4 shows the same in steps 72 and 76.  FIG.2B shows that the prediction and the update may occur in the same clock cycle (stage U, clock cycle 3), but this is not the same as performing the update in a group of stages bounded by a second branch prediction.  Consequently, applicant’s claims are directed to new matter.
All dependent claims are rejected due to their dependence on a claim lacking adequate written description.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 14, applicant claims a second set of stages bounded by a second branch prediction, where the BTAC is configured to determine the second branch prediction.  The claimed first and second predictions generally appear to be claimed as nouns.  As an example, claim 7 sets forth that the first prediction comprises a collection of information, including target address, direction, and type.  The examiner is not clear what is meant by a set of stages being bounded by the noun “second branch prediction”.  If this prediction is outputted in response to a BTAC array read, then this prediction exists in the BTAC during the entire second set of stages.  Therefore, it is not clear how the prediction itself defines a boundary of the stages.  While a set of stages could be bounded by the outputting of the second branch prediction, this would be problematic for reasons set forth above in the 112(a) rejection, i.e., the update must occur after outputting the prediction from the BTAC.
All dependent claims are rejected due to their dependence on an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6, 8-9, 14-15, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shah et al., U.S. Patent Application Publication No. 2012/0290821 (as previously cited and herein referred to as Shah).
Referring to claim 1, Shah has taught a microprocessor, comprising:
a) an instruction cache comprising programming instructions at a plurality of cache addresses (see FIGs.2-3, instruction cache 205/312, and paragraphs [0056]-[0057]);
b) a quick predictor configured to receive information associated with a first branch instruction corresponding to a first cache address of the instruction cache (see FIGs.3-4, predictor 330/430, which is quicker than predictor 340/460 (paragraph [0091]) and receives the cache fetch address 320 associated with a branch instruction (FIG.3 shows the fetch address being sent to predictor 330 and to cache 312)) and, based on a match at the quick predictor, provide a first branch prediction during a first stage (see FIG.4 and paragraph [0098].  Basically, when the fetch address matches an entry in predictor 330/430, a hit occurs, and, as a result, a prediction associated with the branch is output (from FIG.6, this prediction includes a taken/not taken indication and a target address X 456).  This occurs during a first stage (e.g. cycle 4 in FIG.8 - see paragraph [0122])); and
c) a branch target address cache (BTAC) (see FIGs.3-4, predictor 340/460 along with logic 420 and 480 form a BTAC because predictor 460 caches/stores and outputs a branch target address 468) operating according to a second set of stages bounded by a BTAC array read (from paragraph [0101], a lookup/read in this predictor takes three cycles compared to one cycle for the quick predictor.  Thus, a first beginning stage of operation may be an array read stage) and a second branch prediction (until the second branch prediction is written to the quick predictor, the system may be interpreted as operating in the second set of stages), the BTAC configured to receive the information associated with the first branch instruction and determine the second branch prediction (again, see FIG.3.  Both predictors receive the same cache fetch address 320 of the first branch instruction.  FIG.4 shows the second predictor generating a second prediction (see FIG.6 as well)), the BTAC configured to override the first branch prediction (see paragraph [0102]) and update the quick predictor by writing a branch target address associated with the second branch prediction to the quick predictor during one of the second set of stages (see FIG.6, which shows quick predictor update actions.  In the 2nd and 3rd rows of the FIG.6, when the predictions among the predictors disagree, the target address Y from the BTAC is written to the quick predictor.  From paragraph [0102] and FIG.4, unit 480 receives target address Y 468 and sends it to quick predictor 430 so that the BTC will generate the results provided by the BTAC.  This update can again be said to occur during one of the second set of stages (e.g. in the final stage of the second set)).
Referring to claim 2, Shah has taught the microprocessor of claim 1, wherein the update occurs during one stage of the second set of stages immediately following another stage of the second set of stages corresponding to the BTAC array read (the update occurs after target address 468 is read from the BTAC.  For a given BTAC lookup/read, all second stages correspond to the BTAC read, as they all deal with the same prediction.  As such, the update of address Y occurs in some stage X, which is immediately after stage X-1, which corresponds to a stage associated with the BTAC read of address Y).
Referring to claim 6, Shah has taught the microprocessor of claim 1, wherein each of the quick predictor and the BTAC can perform a plurality of types of branch predictions (see FIGs.4 and 6.  Each predictor may make a direction prediction (taken/not-taken) and a target address prediction).
Referring to claim 8, Shah has taught the microprocessor of claim 1, wherein the quick predictor is configured to provide the first branch prediction within a single clock cycle (from FIG.8, and paragraph [0122], the first branch prediction is provided in clock cycle 4, which is a single clock cycle).
Referring to claim 9, Shah has taught the microprocessor of claim 1, wherein the information comprises at least a tag, and the quick predictor is configured to concurrently compare the tag of a current instruction fetch with tags of corresponding table entries of the quick predictor to determine the match (see FIG.4 and paragraphs [0096]-[0100].  Note that the quick predictor is fully-associative, which means all tags are compared in parallel/concurrently).
Referring to claim 14, Shah has taught a quick predictor override method, the method comprising:
a) receiving, at a quick predictor, information associated with a first branch instruction corresponding to a first cache address of an instruction cache (see FIGs.3-4, predictor 330/430, which is quicker than predictor 340/460 (paragraph [0091]) and receives the cache fetch address 320 associated with a branch instruction (FIG.3 shows the fetch address being sent to predictor 330 and to cache 312));
b) providing a first branch prediction during a first stage based on a match of the information at the quick predictor (see FIG.4 and paragraph [0098].  Basically, when the cache fetch address matches an entry in predictor 330/430, a hit occurs, and, as a result, a prediction associated with the branch is output (from FIGs.4 and 6, this prediction includes a taken/not-taken prediction and predicted target address 456).  This occurs during a first stage (e.g. cycle 4 in FIG.8 - see paragraph [0122]));
c) receiving at a branch target address cache (BTAC) (from FIGs.3-4, predictor 340/460 along with logic 420 and 480 form a BTAC because predictor 460 caches/stores and outputs a branch target address 468), operating according to a second set of stages bounded by a BTAC array read (from paragraph [0101], a lookup/read in this predictor takes three cycles compared to one cycle for the quick predictor.  Thus, a first beginning stage of operation may be an array read stage) and a second branch prediction (until the second branch prediction is written to the quick predictor, the system may be interpreting as operating in the second set of stages), the information associated with the first branch instruction (see FIGs.3-4, predictor 340/460, which is a BTAC because it caches/stores and outputs a branch target address 468.  Further, from paragraph [0101], this predictor takes three cycles compared to one cycle for the quick predictor.  Thus, while a first stage may be cycle 4 in FIG.8, second stages may be at least cycles 5-6.  From FIG.4, this predictor receives the same information (cache fetch address) that the quick predictor receives);
d) determining, by the BTAC, the second branch prediction based on the information (FIG.4 shows the BTAC 460 making a second prediction (see FIG.6 as well));
e) overriding, by the BTAC, the first branch prediction with the second branch prediction (see paragraph [0102]); and
f) updating the quick predictor by writing a branch target address associated with the second branch prediction to the quick predictor during one of the second set of stages (see FIG.6, which shows quick predictor update actions.  In the 2nd and 3rd rows of the FIG.6, when the predictions among the predictors disagree, the target address Y from the BTAC is written to the quick predictor.  From paragraph [0102] and FIG.4, unit 480 receives target address Y 468 and sends it to quick predictor 430 so that the BTC will generate the results provided by the BTAC.  This update can again be said to occur during one of the second set of stages (e.g. in the final stage of the second set)).
Claims 15 and 17-18 are rejected for similar reasons as claims 2 and 8-9, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of the examiner’s taking of Official Notice.
Referring to claim 3, Shah has taught the microprocessor of claim 1, wherein the quick predictor comprises a table with a first plurality of table entries (see FIG.4, table(s) 440/450).  Shah has not taught that the BTAC comprises a set of tables with a second plurality of table entries.  That is, Shah does not detail the implementation of the DBP 460.  However, one of ordinary skill in the art would have recognized that it may include a similar table setup as predictor 430.  That is, there may be a tag array to find a match, and then a data array to store data used to derive the prediction.  By separating the information among multiple tables, a write to one need not necessarily involve a corresponding entry in another table (e.g. less information would need to be written).  This is a predictable solution with more than a reasonable expectation of success, and thus, it would as least have been obvious to try, to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Shah such that the BTAC comprises a set of tables with a second plurality of table entries.  See MPEP 2143 and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Shah, as modified, has further taught that the second plurality of table entries are 
greater in quantity than the first plurality of table entries (see the last sentence of paragraph [0101].  As the BTAC will have more data than the quick predictor, it will have more entries).
	Shah has also not taught the first plurality of table entries having an n-way, set-associative organization, nor the second plurality of table entries having an m-way, set-associative organization, and n and m greater than one.  However, set-associative organizations having a varying number of ways are known in the art.  For instance, 2-way, 4-way and 8-way are examples of known set-associative organizations.  Set associative schemes combine the best features of fully associative and direct mapped caches (including fewer comparisons for a given lookup, and fewer conflicts).  There are a finite number of implementations for the predictors that would yield a reasonable expectation of success, and any two would be obvious to try in order to determine the best performance (see MPEP 2143 and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shah to include any combination of possible implementations, including such that the first plurality of table entries have an n-way, set-associative organization, and the second plurality of table entries have an m-way, set-associative organization, and n and m greater than one. 
Referring to claim 4, Shah, as modified, has taught the microprocessor of claim 3, wherein the quick predictor comprises a conditional branch predictor (see FIG.6 and note that the BTC can predict each branch as taken or not-taken.  Thus, the branch is conditional (it can go one of two ways) and the predictor is a conditional branch predictor).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Hu et al., U.S. Patent Application Publication No. 2019/0317769 (herein referred to as Hu).
Referring to claim 5, Shah has taught the microprocessor of claim 1, but has not taught wherein the quick predictor comprises a zero taken penalty and the BTAC comprises a two-clock taken penalty.  Instead, Shah has taught a one and three-clock penalty respectively (see paragraph [0122]).  However, Hu has taught a zero-clock penalty for a first predictor (abstract) and Shah has taught that predictors can take two or three cycles to output a prediction (paragraph [0005]).  One of ordinary skill in the art would have recognized that lowering the penalty as much as possible would improve performance.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shah’s predictors to include one less cycle of penalty each, i.e., such that the quick predictor comprises a zero taken penalty and the BTAC comprises a two-clock taken penalty.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Hoyt et al., U.S. Patent No. 5,574,871 (herein referred to as Hoyt).
Referring to claim 7, Shah has taught the microprocessor of claim 1, wherein the first branch prediction comprises a branch target address of the instruction cache (FIG.6, 2nd column, X) and branch direction (FIG.6, 1st column, taken/not taken).  Shah has not taught that the first branch prediction comprises type of branch prediction.  However, Hoyt has taught including a type field in a predictor so as to handle various types of branches and predict them each in their own tailored way (see column 9, lines 43-64, and FIG.7, field 403).  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shah such that the first branch prediction comprises type of branch prediction.
Claim 16 is rejected for similar reasons as claim 7.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of McFarling, U.S. Patent Application Publication No. 2001/0056531.
Referring to claim 10, Shah has taught the microprocessor of claim 1, but has not taught wherein the quick predictor  uses a local pattern history where branch prediction direction is biased not taken.  However, McFarling has taught making a taken/not-taken prediction based on a two-bit counter, where counter values of 00 and 01 result in a not-taken prediction.  McFarling has also taught biasing towards not taken by initializing the counter to 01 for a branch.  See paragraphs [0014]-[0016].  Use of such a counter has various advantages including increased tolerance of a branch going in an anomalous direction.  As a result, in order to improve branch prediction, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shah such that the quick predictor uses a local pattern history where branch prediction direction is biased not taken.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Eden, “Of Limits and Myths in Branch Prediction”, 2001 (as previously cited).
Referring to claim 10, Shah has taught the microprocessor of claim 1, but has not taught wherein the quick predictor uses a local pattern history where branch prediction direction is biased not taken.  However, Eden has taught such a concept on pp.30-31 in section 2.2.2.5.  Specifically, local pattern history (PHT) is used.  In addition, a biased bit is associated with each branch and can either be set to biased taken or biased not taken.  This system allows for filtering out easy-to-predict branches (highly-biased branches) in order to predict them with just one bit (the biased bit) while more complex branches rely on the more complex history tracked by the PHT.  As a result, in order to filter out each filterable branch and predict them with less information (e.g. more quickly), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shah such that the quick predictor uses a local pattern history where branch prediction direction is biased not taken.
Referring to claim 11, Shah, as modified has taught the microprocessor of claim 10, wherein the quick predictor comprises a conditional branch predictor and a counter that decrements differently than increments according to a bias (see p.30 and note that when the outcome agrees with the bias, a count is incremented.  When the outcome disagrees with the bias, the count is zeroed, which would amount to a decrement of varying size depending on what the current count is).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Eden and Shen et al., “Modern Processor Design - Fundamentals of Superscalar Processors”, 2005 (as previously cited and herein referred to as Shen).
Referring to claim 12, Shah, as modified, has taught the microprocessor of claim 11, but has not explicitly taught wherein the counter comprises a three-bit counter.  However, Eden has taught tuning the size of the counter based on the size of the PHT.  In other words, the counter size could vary.  See p.30, last two lines, to p.31, line 3.  Shen has taught 2-bit counters, which are widely used, and a 3-bit counter, which slightly improves performance (see p.462, 1st paragraph).  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Shah such that the counter comprises a three-bit counter.  In addition, the examiner notes that choosing a particular size of the counter is a routine expedient that is not deemed a patentable distinction absent a demonstration of the criticality of the claimed size by applicant.  See MPEP 2144.04, including section (IV)(A).

Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Al Sheikh et al., U.S. Patent Application Publication No. 2015/0268958 (herein referred to as Al Sheikh).
Referring to claim 13, Shah has taught the microprocessor of claim 1, but has not taught wherein the first branch prediction is based on a local branch pattern and the second branch prediction is based on a global branch pattern.  However, Al Sheikh has taught a branch prediction system with a first lower-latency branch predictor and a second overriding, higher-latency branch predictor.  The first branch prediction is based on a local branch pattern and the second branch prediction based on a global branch pattern (see paragraphs [0007], [0026], and [0028], along with FIG.4).  Using different types of history could help predict branches whose respective directions depend more on its own history (local) or the history of the branches that preceded it (global).  The examiner notes that any implementations for the predictors would be predictable and yield a reasonable expectation of success (see MPEP 2143 and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shah such that the first branch prediction is based on a local branch pattern and the second branch prediction is based on a global branch pattern.
Claim 19 is mostly rejected for similar reasons as claim 13.  Furthermore, Shah, as modified, has taught branch direction prediction is biased (this is inherent because when there is no history built up for a branch, the branch will simply be predicted in some default/biased manner.  In other words, if a branch does not hit in the predictor, a not-taken prediction will occur).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Al Sheikh and Eden.
Claim 20 is rejected for similar reasons as claims 4 and 10-11.

Response to Arguments
On pages 12-13 of applicant’s response, applicant argues that Shah has not taught the claimed writing during one of the second set of stages because the DBP stages apparently have already expired once the output 464/468 occurs.  Later on page 13, applicant argues that it does not follow that 480 would be included in the DBP.
This is not persuasive.  Again, the BTAC of Shah can include any logic, including any update logic 420 and 480.  Note that the examiner is not proposing moving units 420 and 480 into DBP 460.  The examiner is merely stating that a boundary can be drawn around all three components and everything inside could be referred to as the BTAC.  Nothing in applicant’s claims would preclude such an interpretation.  Naming a collection of components is not a patentable distinction.  Further, as explained above, the examiner is not entirely clear what it means for the second set of stages to be bounded by a prediction (e.g. prediction information).  It is reasonable to interpret the second set of stages to include the update stage since the system is still dealing with that prediction information (to write it into BTC 430).  

Regarding applicant's traversal of the examiner's taking of Official Notice to reject claim 3, MPEP 2144.03 states that “To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art.  See 37 CFR 1.111(b).”  Such reasoning has not been provided by applicant.  Therefore, the traversal is inadequate, and, before the examiner provides evidence supporting the Official Notice, the examiner hereby requests applicant provide reasoning why the noticed features are not well known in the art.

All other arguments are of generic nature and generally asserts that any additional references relied upon do not cure the deficiencies of Shah.
As the examiner has argued that Shah is not deficient, these arguments are not persuasive.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Col, 6,189,091, has taught speculatively updating global history based on a prediction without waiting for the branch outcome to be resolved.  This attempts to improve accuracy for predicting subsequent, closely-following branches.  If the prediction was wrong, the global history is repaired (e.g. see abstract)
Krishnamurthy, 2012/0166775, has taught two predictors 404, 430, the latter being slower, and both being indexed using the global history.  If the predictors disagree, the first predictor 404 is overridden (e.g. FIG.4).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183